[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DEC 12, 2006
                             No. 06-13590                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 06-00004-CR-ORL-18-DAB

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

SELVIN AMILCAR REYES-ANTUNEZ,
a.k.a. Juan Reyes-Castro,
a.k.a. Carlos Cartegena-Antunez,
a.k.a. Jaret Reyes-Llamer,
a.k.a. Mario Reyes,
a.k.a. Mario Reyes-Almendarez,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (December 12, 2006)

Before BLACK, CARNES and MARCUS, Circuit Judges.
PER CURIAM:

      Selvin Amilcar Reyes-Antunez appeals his 27-month sentence for illegal re-

entry into the United States after deportation, in violation of 8 U.S.C. § 1326(a),

(b)(2). He contends that § 1326(a) creates an offense for illegal re-entry into the

United States after deportation and that § 1326(b)(2) creates a separate offense for

illegal re-entry into the United States after deportation following conviction for an

aggravated felony. Under his view unless the prior conviction is alleged in the

indictment the court may not apply the maximum sentence provided in

§ 1326(b)(2) .

      Presenting this issue to preserve it for further review, Reyes-Antunez

concedes that his argument is contrary to controlling authority. And it is. See

Almendarez-Torres v. United States, 523 U.S. 224, 226-227, 118 S.Ct. 1219, 1222,

(1998); Apprendi v. New Jersey, 530 U.S. 466, 489-90, 120 S.Ct. 2348, 2362

(2000); United States v. Guadamuz-Solis, 232 F.3d 1363 (11th Cir. 2000);United

States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005); United States v. Gibson,

434 F.3d 1234, 1246 (11th Cir. 2006).

      AFFIRMED.




                                           2